COURT OF APPEALS
                                    SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                    CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                               LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                     GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                   CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                     December 16, 2015

    Vicki Pruitt Johnson
    5915 Craig St.
    Fort Worth, TX 76112

    RE:          Court of Appeals Number: 02-15-00375-CV
                 Trial Court Case Number: 2013-PR02467-1

    Style:       Estate of Joe J. Johnson, Jr, Deceased
          The court has received a copy of the notice of appeal in this case. See
    Tex. R. App. P. 25.1(e). The court is concerned it may not have jurisdiction over
    this appeal because the notice of appeal was not timely filed. Tex. R. App. P.
    26.1. The trial court's judgment was signed December 22, 2014. No post-
    judgment motion was filed to extend the appellate deadline, so the notice of
    appeal was due January 21, 2015, but was not filed until October 27, 2015.

           Unless the appellant or any party desiring to continue the appeal files with
    the court, on or before Monday, December 28, 2015, a response showing
    grounds for continuing the appeal, this appeal may be dismissed for want of
    jurisdiction. Tex. R. App. P. 42.3(a), 44.3.

                                                          Respectfully yours,

                                                          DEBRA SPISAK, CLERK


                                                          By: Rose M. Stewart, Deputy Clerk

    cc: John G. Johnson
        314 S. Main St.
        Fort Worth,TX 76107


           Probate Clerk, Tarrant County
02-15-00375-CV
March 24, 2016
Page 2


     Tarrant County Courthouse
     100 W. Weatherford St., Rm. 260A
     Fort Worth,TX 76196-0241

     Hon. Steve M. King
     Judge, Probate Court No. 1
     Tarrant County Courthouse
     100 W. Weatherford St., Rm. 260A
     Fort Worth,TX 76196-0214

     Court Reporter, Probate Court No. 1
     Tarrant County Courthouse
     100 W. Weatherford St., Rm. 260A
     Fort Worth,TX 76196-0241